Citation Nr: 1044865	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for cold weather injury of 
the feet and ankles.

2.  Entitlement to special monthly compensation (SMC) based on 
need for aid and attendance or on account of being housebound.

3.  Entitlement to specially adapted housing or special home 
adaption grant.

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

5.  Entitlement to an effective date prior to September 1, 2006, 
for a grant of special monthly pension (SMP) based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1953 and from December 1953 to June 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  In 
March 2009 the Board remanded the case for further development.  
The case has been returned to the Board for further appellate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required for compliance with the 
Board's previous remand.  Stegall v. West, 11 Vet. App 268 
(1998).  Initially, as noted in the March 2009 remand, the 
Veteran filed a notice of disagreement with the effective date 
assigned for the grant of special monthly pension (SMP) in a 
January 2007 rating decision.  Although the RO was directed to do 
so, a review of the evidence of record indicates that the Veteran 
has not been furnished a statement of the case that addresses 
this issue.  Therefore, the Board is required to again remand the 
issue to the RO for issuance of a proper statement of the case.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board's March 2009 remand also directed that VA attempt to 
secure copies of the Veteran's January and February 2009 
treatment records for bypass surgery to increase foot circulation 
and a right 5th toe amputation from two private facilities.  
Treatment records from Glendale Adventist Hospital were obtained 
and associated with the claims files.  

In May 2009 letters, VA did request the Veteran's wife complete 
and return enclosed forms for authorization and consent to 
release information to VA for Centinela Hospital Medical Center.  
That same month, VA sent a letter to the private facility 
requesting the Veteran's treatment records.  In a May 2009 
response, the private facility indicated that it was unable to 
locate a record for the Veteran, but would recheck the records if 
additional information was provided, such as treatment types and 
dates, the names of attending physicians, the specific outpatient 
department where he was treated or any other names the Veteran 
may have been admitted under.  In an October 2009 letter, VA 
notified the Veteran of its inability to obtain treatment records 
from Centinela Hospital because they required additional 
information.  VA further notified the Veteran that he could 
either send the records to VA or provide the requested 
information so that VA could attempt to obtain the records.  In 
correspondence received in November 2009, the Veteran's wife 
provided VA with another authorization and release form, and also 
provided VA with the dates of the Veteran's hospitalization, as 
well as the names of his admitting physician and the hospital's 
ER physician at the time of his admission.  She further provided 
a copy of the Veteran's admission/registration form for 
Centinela.  The record does not show that VA has made any further 
attempts to secure copies of these treatment records from 
Centinela Hospital Medical Center.  Another attempt should be 
made to obtain copies of the treatment records from Centinela 
Hospital Medical Center.  If VA's efforts are unsuccessful, VA 
should document its efforts and inform the Veteran of such and 
advise him to submit the treatment records.  

The Board's remand also directed that the Veteran be afforded an 
appropriate VA examination to determine the etiology of any 
currently diagnosed disability associated with his feet and 
ankles and whether such disability is related to his service or 
any incident therein.  It was noted that the Veteran has stated 
that he experienced slight frostbite injury to his feet while 
serving in Korea, that he is competent to describe episodes of 
cold exposure, and that his reported cold exposure appears 
consistent with the circumstances of his service.  It was also 
noted that the medical evidence appeared inconsistent regarding 
the etiology of his current lower extremity disability, with some 
evidence suggesting it is the result of trauma incurred in a 1979 
accident, other evidence linking it to diabetic peripheral 
neuropathy, and still other treatment records linking it to the 
Veteran's reported in-service cold injury.  

Although the Veteran was afforded a VA vascular examination in 
November 2009, and although the VA examiner opined that 
peripheral vascular disease and peripheral neuropathy are the 
likely causes of the Veteran's current ankle and foot conditions, 
the diagnoses include peripheral neuropathy and peripheral 
vascular disease, both secondary to frostbite residuals and 
diabetes mellitus.  As a result, a remand is required for 
clarification regarding the VA examiner's opinion.

Finally, as noted in the March 2009 remand, the issue of service 
connection for cold weather injury of the feet and ankles is 
inextricably intertwined with the other issues on appeal and must 
be initially considered by the RO before further appellate action 
could be taken on the other appealed issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against 
the adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or appellate 
litigation).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should furnish the Veteran a 
Statement of the Case with respect to the 
issue of entitlement to an earlier effective 
date for the award of SMP.  The RO should 
return this issue to the Board only if the 
Veteran files a timely substantive appeal.

2.  After obtaining any necessary releases 
from the Veteran, associate with the claims 
files any private treatment records from 
Centinela Hospital Medical Center dated from 
February 2009 to the present pertaining to 
his claim for service connection.  Efforts to 
obtain the evidence should be fully 
documented in the claims files, and should be 
discontinued only if it is concluded that the 
evidence sought does not exist or that 
further efforts to obtain the evidence would 
be futile.  38 C.F.R. § 3.159(c)(2).  The 
evidence obtained, if any, should be 
associated with the claims files.

3.  After conducting the development 
discussed above, and regardless of whether 
additional treatment records are obtained, 
the Veteran's claims files should be returned 
to the November 2009 VA examiner, if 
available, for clarification of the provided 
etiology opinion.  The examiner should be 
requested to review all of the pertinent 
evidence of record, to include lay statements 
and VA and private medical records, and to 
state whether it is at least as likely as not 
that the Veteran currently has any current 
lower extremity disability, to include 
peripheral neuropathy and/or peripheral 
vascular disease that is, to some extent, the 
result of a cold injury, as the previous 
examination report indicated in its summary 
of diagnoses.  If the examiner determines 
that the Veteran does not currently have any 
lower extremity disabilities that are due to 
cold injuries, he/she should offer an opinion 
as to whether it is at least as likely as not 
that any current lower extremity disability 
is causally or etiologically related to the 
Veteran's military service or any incident 
therein.

If the November 2009 VA examiner is 
unavailable, the Veteran should be afforded 
an additional VA examination to determine the 
nature and etiology of any current 
disabilities of the feet and ankles that may 
be present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims files, including 
the lay statements and post-service medical 
records.  The examiner should then opine as 
to whether it is at least as likely as not 
that the Veteran currently has any disability 
of the feet and ankles that is causally or 
etiologically related to his military service 
or any incident therein.  The examiner is 
advised that the Veteran's reports of cold 
weather exposure during service in Korea are 
accepted.  In providing the requested medical 
opinion, the examiner is also asked to 
discuss the impact of the 1979 lower 
extremity trauma and the currently diagnosed 
nonservice-connected diabetes and peripheral 
vascular disease.  The examiner should set 
forth the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  If the examiner is unable to 
provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

The veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, VA should readjudicate the 
issues on appeal.  If the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



